Citation Nr: 0118785	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-15 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of service-connected hypertension, rated 10 
percent disabling from August 20, 1998.

2.  Entitlement to an effective date prior to August 20, 
1998, for the award of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which granted service connection for hypertension and 
assigned a 10 percent evaluation therefor, effective from 
August 20, 1998.
 

REMAND

In a brief submitted in July 2001, the veteran's 
representative asserted that the RO had erroneously denied 
service connection for hypertension following a VA 
examination conducted in October 1994.  In keeping with the 
liberal interpretation of the record required by the Board, 
this statement is construed as a claim of clear and 
unmistakable error (CUE) as to that portion of the RO's March 
1995 decision that denied service connection for 
hypertension.  See, e.g., EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Given that this claim was initially raised 
before the Board, and the RO has not yet had the opportunity 
to adjudicate it, it must be referred to the RO for 
appropriate action.

In this regard, the Board notes that the newly raised CUE 
claim is inextricably intertwined with the claims currently 
on appeal.  A finding of CUE in the March 1995 denial of 
service connection for hypertension would necessarily result 
in a change in the effective date assigned for the award of 
service connection.  Additionally, because the veteran's 
request for a rating greater than 10 percent for hypertension 
arises from an original grant of service connection, 
consideration of the appropriateness of "staged ratings" 
during the appeal period is required.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If an earlier effective date for 
service connection was established on the basis of CUE, it 
would expand the timeframe for which staged ratings must be 
considered.  Accordingly, because the matters currently on 
appeal are closely intertwined with the pending claim of CUE, 
it is the Board's conclusion that it would be most 
appropriate to defer consideration on the two claims 
perfected for appeal until action on the CUE claim has been 
completed.

As an additional consideration, the Board notes that while 
the veteran's claims were pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that a veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of her 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id.  Any action 
necessary under the VCAA should be completed by the RO.  In 
the context of this case, that action should include, among 
other things, ensuring that all relevant updated records of 
private and/or VA treatment have been obtained, and affording 
the veteran another examination.  38 C.F.R. § 19.9 (2000).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims files and ensure that all 
notification and development required by 
the VCAA is completed.  Development 
should include, among other things, 
taking action to ensure that all 
relevant updated records of private 
and/or VA treatment have been obtained 
for association with the file.

2.  As part of the development required 
by the new law, the RO should arrange to 
have the veteran scheduled for a cardiac 
examination.  The veteran's blood 
pressure should be taken, and the 
results should reflected in the report 
of the examination.

3.  The RO should take necessary steps 
to adjudicate the veteran's claim of CUE 
in the RO's March 1995 decision to deny 
service connection for hypertension.  In 
the event that the claim is denied, the 
RO should provide the veteran and her 
accredited representative with proper 
notification of her appellate rights.

4.  After all necessary processing of 
the veteran's CUE claim has been 
completed, the RO should re-adjudicate 
the claims currently on appeal.  If any 
benefit remains denied, the appellant 
and her representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain, if appropriate, a summary of, 
and citation to, 38 C.F.R. § 3.105(a).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

